In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1827V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    MARIA CRISTINA RUBIO, Personal
    Representative, on behalf of the estate
    of ALEX RUBIO, JR.,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Darlene Mayre Carroll, Carroll Law Firm, PLLC, Oklahoma City, OK, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On November 21, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”) on behalf of decedent Alex Rubio, Jr. (“the decedent”). Petitioner alleges
the decedent developed Guillain-Barré syndrome (“GBS”) caused by an influenza
vaccination he received on September 30, 2016, which resulted in his death on
November 16, 2016. Petition at 1; Stipulation, filed December 17, 2018, at ¶¶ 1-4.
“Respondent denies that the vaccine caused the decedent’s alleged GBS, any other
injury, or his death.” Stipulation at ¶ 6.


1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on December 17, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $330,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
___________________________________
                                      )
MARIA CRISTINA RUBIO,                 )
PERSONAL REPRESENTATIVE,              )
ON BEHALF OF                          )
THE ESTATE OF ALEX Y. RUBIO, JR. )
                                      )
               Petitioner,            )    No. 17-1827V      ECF
                                      )
            v.                        )    Chief Special Master Dorsey
                                      )
SECRETARY OF HEALTH                   )
AND HUMAN SERVICES,                   )
                                      )
              Respondent.             )
___________________________________ )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1.   Petitioner, Maria Cristina Rubio, as personal representative of the Estate of Alex Y.

Rubio, Jr. (“decedent”), filed a petition for vaccine compensation under the National Vaccine

Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the “Vaccine Program”).             The

petition seeks compensation for injuries allegedly related to the decedent’s receipt of the

influenza vaccine (“vaccine”), which is contained in the Vaccine Injury Table (the “Table”), 42

C.F.R. § 100.3(a).

       2.   On September 30, 2016, the decedent received the vaccine.

       3.   The vaccine was administered within the United States.

       4.   Petitioner alleges that the decedent developed Guillain-Barre syndrome (“GBS”)

from the vaccine, and that his death on November 16, 2016 was a result of his alleged injury.

       5.   Petitioner represents that there has been no prior award or settlement of a civil action

                                                 1
for damages as a result of decedent’s alleged injuries and death.

        6.    Respondent denies that the vaccine caused the decedent’s alleged GBS, any other

injury, or his death.

        7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.    As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                 A lump sum of $330,000.00, in the form of a check payable to petitioner, as the
                 personal representative of the Estate of Alex Y. Rubio, Jr. This amount
                 represents compensation for all damages that would be available under 42 U.S.C.
                 § 300aa-15(a).

        9.    As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. Section 300aa-21(a)(1), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys’ fees and costs incurred in

proceeding upon this petition.

        10.      Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        11.      Petitioner represents that she presently is, or within 90 days of the date of

judgment will become, duly authorized to serve as the legal representatives of decedent’s estate

                                                     2
under the laws of the State of Oklahoma.

       12.   In return for the payments described in paragraphs 8 and 9, petitioner, individually

and in her capacity as the personal representative of the Estate of Alex Y. Rubio, Jr., and on

behalf of the Estate and his heirs, executors, and assigns, does forever irrevocably and

unconditionally release, acquit and discharge the United States and the Secretary of Health and

Human Services from any and all actions, causes of action (including agreements, judgments,

claims, damages, loss of services, expenses and all demands of whatever kind or nature) that

have been brought, could have been brought, or could be timely brought in the Court of Federal

Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq.,

on account of, or in any way growing out of, any and all known or unknown, suspected or

unsuspected personal injuries to or death of the decedent resulting from, or alleged to have

resulted from, the influenza vaccine administered on September 30, 2016, as alleged by

petitioner in a petition for vaccine compensation filed on or about November 21, 2017, in the

United States Court of Federal Claims as petition No. 17-1827.

       13.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       14.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,

except as otherwise noted in paragraph 9 above.       There is absolutely no agreement on the part

of the parties hereto to make any payment or to do any act or thing other than is herein expressly


                                                  3
stated and clearly agreed to.   The parties further agree and understand that the award described

in this Stipulation may reflect a compromise of the parties’ respective positions as to liability

and/or amount of damages.

       15.     This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the decedent’s death, or any other injury, was

caused by his influenza vaccination.

       16.     All rights and obligations of petitioner hereunder shall apply equally to

petitioner’s heirs, executors, administrators, successors, and/or assigns as legal representatives of

the Estate of Alex Y. Rubio, Jr.

                                    END OF STIPULATION




                                                  4